department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 - plr-113315-18 date date internal_revenue_service number release date index number ------------------------------------ --------------------------------------- --------------------------------- re --------------------------------------------- ------- legend ----------------------- ---------------------------------------------- ----------------------------------------- ----------------- ------------------ --------------------------------------------- ------------------------------------------------- date grantor child individual a individual b individual c individual d personal representative ------------------ trustee power_of_appointment committee ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ -------- ------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- lifetime beneficiaries ---------------------------------------------------------- --------------------------------------------------------------------------------------------- trust ---------------------------------------------------------------------- state --------------------------------------------------------- ---------- dear --------------------- plr-113315-18 this letter responds to your authorized representative’s letter of date requesting rulings under sec_671 sec_2501 sec_2514 and sec_2041 of the internal_revenue_code the facts submitted and representations made are as follows on date grantor created trust an irrevocable_trust for the benefit of grantor child individual a individual b individual c and individual d lifetime beneficiaries child is a minor grantor is the only donor of all property contributed to trust a corporate trustee trustee is the trustee of trust grantor represents trust has been a domestic_trust for since the time of its creation and is intended to be a domestic_trust as defined in sec_7701 trusts is sitused in and governed by the law of state article five section dollar_figure of trust provides that during grantor's lifetime trustee must retain all contributions to trust in a single trust for the benefit of the lifetime beneficiaries further pursuant to section dollar_figure of article five trustee must not make any distributions except as appointed by grantor or the power_of_appointment committee committee as follows during grantor’s lifetime grantor may appoint trust principal including the whole thereof outright or in trust to or for the benefit of any one or more of my lifetime beneficiaries as grantor deems advisable at any time and from time to time for the beneficiary’s health education maintenance or support grantor’s sole power grantor may not exercise this power to appoint any interest in trust to grantor grantor's estate grantor’s creditors or the creditors of grantor’s estate grantor holds this power in a non-fiduciary capacity sec_5 b provides that during grantor’s lifetime a majority of the committee members with grantor’s written consent may but are not required to appoint trust income or principal including the whole thereof outright or in trust to or for the benefit of grantor or the lifetime beneficiaries for any purpose at any time and from time to time grantor’s consent power sec_5 b provides that during grantor’s lifetime the committee members other than grantor by unanimous vote may but are not required to appoint trust income or principal including the whole thereof to or for the benefit of any one or more of grantor or the lifetime beneficiaries for any purposes at any time and from time to time unanimous member power section dollar_figure provides that during grantor’s lifetime if at any time the committee ceases to exist trustee may but is not required to distribute income or principal to the lifetime beneficiaries other than grantor as follows a independent_trustee may distribute any portion of trust property outright or in trust to or for the benefit of any lifetime beneficiary as independent_trustee determines advisable for any purpose including distribution of all or part of the trust principal to fund a beneficiary’s business ventures investment ventures or charitable giving an interested trustee must not plr-113315-18 make distributions from trust independent_trustee is defined as any trustee who is not an interested trustee an interested trustee is defined as a trustee who is a transferor or beneficiary is related or subordinate to a transferor or beneficiary can be removed and replaced by a transferor with either the transferor or a party who is related or subordinate to the transferor or can be removed and replaced by a beneficiary with either the beneficiary or a party who is related or subordinate to the beneficiary sec_5 a also provides that any net_income not distributed must be accumulated and added to principal sec_5 d provides that under no circumstances may trustee make any distribution to any beneficiary in a manner that would discharge any of grantor’s legal obligations section dollar_figure provides that upon grantor's death grantor may appoint the balance of trust to any one or more persons or charities qualified under sec_2055 in equal or unequal proportions and on any terms or conditions grantor designates grantor may not exercise this power for the purpose of discharging grantor’s legal obligations or otherwise for grantor’s pecuniary benefit and may not exercise this power to appoint any interest in trust to grantor grantor’s estate grantor’s creditors or the creditors of grantor’s estate grantor’s testamentary_power_of_appointment further grantor may not exercise this power_of_appointment to create another power_of_appointment that under any applicable law can be validly exercised to postpone the vesting of any estate or interest in the property subject_to the power for a period ascertainable without reference to the first power_of_appointment article six section dollar_figure provides that in default of grantor’s exercise of grantor’s testamentary_power_of_appointment trustee must distribute ten percent of the remaining trust property in equal shares to each member of the committee other than grantor trustee shall administer the share for each beneficiary in a separate trust for the benefit of the beneficiary as provided in section in addition trustee must distribute ten percent of the remaining trust property to one or more charities supported by grantor during grantor’s lifetime trustee in trustee’s sole discretion may determine the charities amounts and charitable purposes of such distributions each charitable_organization must be a charity of a type described in sec_2055 finally trustee must allocate the balance of the remaining trust property among grantor’s descendants as provided in section trustee in trustee’s sole discretion may determine the beneficiaries amounts shares and interests of the allocations but must administer the allocation to a descendant as provided in section section dollar_figure of article five also provides that any member of the committee may resign as a member without prior approval of any court or the consent of any person plr-113315-18 however at all times there must be at least three members of the committee in addition to grantor if at any time there are fewer than three members serving on the committee then the committee automatically ceases to exist and all trust distributions are governed under sec_5 further pursuant to sec_5 b and as stated above the committee only has the authority to appoint under the grantor consent power and the committee unanimous member power only during grantor’s lifetime article five sec_5 b provides that the members of the committee include grantor child when child reaches age individual a individual b individual c individual d and personal representative until child reaches age committee will cease to exist upon grantor's death further committee members exercise their powers of appointment in a nonfiduciary capacity article eight section dollar_figure provides that whenever trust authorizes or directs trustee to make a net_income or principal distribution to a beneficiary trustee may apply any property that otherwise could be distributed directly to the beneficiary for their benefit or to some other qualified_trust except to make a discretionary distribution to grantor or any trust where grantor is a beneficiary or to any trust which is a grantor_trust as to grantor under sec_672 through you have requested the following rulings as long as the power_of_appointment committee is serving no portion of the items of income deductions and credits against tax of trust shall be included in computing under sec_671 the taxable_income deductions and credits of grantor or any other member of the committee the contribution of property to trust by grantor is not a completed_gift subject_to federal gift_tax any distribution_of_property by the committee from trust to grantor will not be a completed_gift subject_to federal gift_tax by any member of the committee any distribution_of_property by the committee from trust to any beneficiary of the trust other than grantor will not be a completed_gift by any member of the committee other than grantor no member of the committee upon his or her death will include in his or her estate any property held in trust because such member is deemed to have a general_power_of_appointment within the meaning of sec_2041 over property held in trust plr-113315-18 ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e that the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the power in sec_674 regardless of by whom held sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to distribute corpus to or for a beneficiary provided that the power is limited by a reasonably_definite_standard plr-113315-18 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant to its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of inclusive subject a grantor of a_trust to treatment as the owner thereof sec_679 provides that a united_states_person who directly or indirectly transfers property to a foreign_trust shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of the trust based solely on the facts and representations submitted we conclude an examination of trust reveals none of the circumstances that would cause grantor to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 sec_677 or sec_679 as long as trust is a domestic_trust and the committee remains in existence and serving because none of the members of committee have a power exercisable by himself to vest trust income or corpus in himself none shall be treated as the owner of trust under sec_678 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of grantor under sec_675 thus the circumstances attendant on the operation of trust will determine whether grantor will be treated as the owner of any plr-113315-18 portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property a part thereof or interest therein of which the donor has so parted with dominion and control as to leave the donor no power to change its disposition whether for the donor's own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides an example where the donor transfers property to another in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor's descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but had instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income plr-113315-18 sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 provides that if a donor transfers property to himself as trustee or to himself and some other person not possessing a substantial adverse_interest as trustees and retains no beneficial_interest in the trust property and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift and the entire value of the transferred property is subject_to the gift_tax sec_25_2511-2 does not define substantial adverse_interest sec_25_2514-3 provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power sec_25_2514-3 also provides that a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer's gift was complete in when he relinquished his right to change the beneficiaries of the trust a’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in this case grantor retains the grantor's consent power over the income and principal of trust under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom under sec_25_2514-3 a taker in default has an adverse_interest however the committee members are not takers in default for purposes of sec_25_2514-3 they are merely co-holders of the power under sec_25_2514-3 a co-holder of a power is plr-113315-18 only considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in this case the committee members only have the authority to exercise their powers under the grantor’s consent power and unanimous member power during grantor’s lifetime accordingly the committee members do not have interests adverse to grantor under sec_25_2514-3 and for purposes of sec_25_2511-2 therefore grantor is considered as possessing the power to distribute income and principal to any beneficiary himself because he retained the grantor's consent power if the committee ceases to exist trust provides that an independent_trustee has the power to distribute income or principal to the lifetime beneficiaries however the independent trustee’s power is not a condition_precedent to grantor’s consent power grantor’s consent power over income and principal is presently exercisable and not subject_to a condition_precedent thus the independent trustee’s power to distribute income and principal does not cause the transfer of property to be complete with respect to the income or principal interest in trust for federal gift_tax purposes therefore grantor is considered as possessing the power to distribute income and or principal to any beneficiary himself because he retained the grantor’s consent power grantor also retains the grantor's sole power over the principal of trust under sec_25_2511-2 a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard in this case the grantor's sole power gives grantor the power to change the interests of the beneficiaries even though grantor's power is limited by an ascertainable_standard ie health education maintenance and support grantor's power is not a fiduciary power accordingly the retention of the grantor’s consent power and the grantor's sole power causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes further grantor retains grantor's testamentary power to appoint the property to any one or more persons or charities qualified under sec_2055 other than grantor's estate grantor's creditors or the creditors of grantor's estate under sec_25_2511-2 the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder accordingly the retention of this power causes the transfer of property to trust to be incomplete with respect to the remainder in trust for federal tax purposes finally the committee members possess the unanimous member power over income and principal this power is not a condition_precedent to grantor's powers grantor's power over the income and principal is presently exercisable and not subject plr-113315-18 to a condition_precedent grantor retains dominion and control_over the income and principal of trust until the committee members exercise their unanimous member power accordingly the retention of this power does not cause grantor’s transfer of property to trust to be complete for federal gift_tax purposes see 37_tc_897 51_tc_352 accordingly based on the facts submitted and the representations made we conclude that the contribution of property to trust by grantor is not a completed_gift subject_to federal gift_tax ruling sec_3 and sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor the possessor's estate the possessor's creditors or the creditors of the possessor's estate sec_25_2514-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of his estate or expressly not exercisable in favor of the possessor or his creditors or possessor’s estate or the creditors of his estate sec_2514 provides that in the case of a power_of_appointment created after october if the power is exercisable by the possessor only in conjunction with the creator of the power such power is not deemed a general_power_of_appointment sec_2514 provides that in the case of a power_of_appointment created after date if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor such power shall not be deemed a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor's plr-113315-18 power sec_25_2514-3 provides in part that a co-holder of a power has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_25_2514-1 provides that for purposes of sec_25_2514-1 through the term power_of_appointment does not include powers reserved by a donor to himself no provision of sec_2514 or of sec_25_2514-1 through is to be construed as in any way limiting the application of any other section of the code or of these regulations the power of the owner of a property interest already possessed by him to dispose_of his interest and nothing more is not a power_of_appointment and the interest is includible in the amount of his gifts to the extent it would be includible under sec_2511 or other provisions of the code sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive under sec_2041 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person if the power is not exercisable by the decedent except in conjunction with the creator of the power such power shall not be deemed a general_power_of_appointment plr-113315-18 sec_2041 provides however that in the case of a power_of_appointment created after date if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent -- such power shall not be deemed a general_power_of_appointment for purposes of sec_2041 a person who after the death of the decedent may be possessed of a power_of_appointment with respect to the property subject_to the decedent's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent's power sec_20_2041-3 of the estate_tax regulations provides in part that a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a lifetime appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the decedent's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_20_2041-1 provides that for purposes of sec_20_2041-1 through the term power_of_appointment does not include powers reserved by the decedent to himself within the concept of sec_2036 to see sec_20_2036-1 to no provision of sec_2041 or of sec_20_2041-1 to is to be construed as in any way limiting the application of any other section of the code or of these regulations the power of the owner of a property interest already possessed by him to dispose_of his interest and nothing more is not a power_of_appointment and the interest is includible in his gross_estate to the extent it would be includible under sec_2033 or some other provision of part iii of subchapter_a of chapter the powers held by the committee members under the grantor's consent power are powers that are exercisable only in conjunction with the creator grantor accordingly under sec_2514 and sec_2041 the committee members do not possess general powers of appointment by virtue of possessing this power further the powers held by the committee members under the unanimous member power are not general powers of appointment for purposes of sec_2514 and sec_2041 as in the examples in sec_25_2514-3 and sec_20_2041-3 the committee members have substantial adverse interests in the property subject_to this power accordingly any distribution made from trust to a beneficiary other than grantor pursuant to the plr-113315-18 exercise of these powers the grantor's consent power and the unanimous member powers are not gifts by the committee members instead such distributions are gifts by grantor further any distribution from trust to grantor is merely a return of grantor's property further any distributions pursuant to grantor’s sole power are gifts by grantor see sec_2511 and sec_25_2514-1 based on the facts submitted and representations made we conclude that any distribution_of_property by the committee from trust to grantor will not be a completed_gift subject_to federal gift_tax by any member of the committee a distribution to grantor is merely a return_of_capital to grantor further we conclude that any distribution_of_property by the committee from trust to any beneficiary of trust other than grantor will not be a completed_gift subject_to federal gift_tax by any member of the committee finally we conclude that the powers held by the committee are not general powers of appointment for purposes of sec_2041 and accordingly no member of the committee upon his or her death will include in his or her estate any property held in trust because such member is deemed to have a general_power_of_appointment within the meaning of sec_2041 over property held in trust however upon grantor’s death the trust property will be includible in grantor’s gross_estate see sec_20_2041-1 and sec_20_2036-1 to except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on the trust provisions permitting trustee to distribute income or principal to trustees of other trusts decanting plr-113315-18 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
